Title: To Thomas Jefferson from John Page, 1 June 1802
From: Page, John
To: Jefferson, Thomas


            My Dear SirRosewell June 1st. 1802
            I am greatly obliged to you for the repetition of your kind offer, contained in your Letter from Monticello. Indeed, I am so struck with it, after what has passed between us, as to resolve to give up my Opinion to yours, & to rely entirely on your Friendship.
            I lament now, that I have lost so much time in deciding on your Proposition; as my Wife’s Situation will scarcely permit me to leave her for a Week, & she can not be moved till after her lying in, about the first of next Month.
            After she shall be in such a Condition that I may venture to leave her to follow me, & I may apply my Mind free from Anxiety on her account, with a proper undivided Attention to the Duties of the office, you may command my Services, & rely upon my Zeal & Fidelity in office, as well as on my Friendship & Gratitude, and you may be assured that I will pay the strictest Attention to the Cautions which you have suggested, & to the Instructions which the Secretary of the Treasury may think proper to give. I would even accept the Appointment at once, & go myself to the Office before her lying in, were it not, that, in case of my Detention with her on my return to visit her at that critical & trying time, I might lose the Reputation which I wish in entering upon the Business of the Office to establish, of Assiduity, Vigilance & Punctuality. My Son Francis was as much struck by your Kindness as I was, & has consented to afford me his Assistance. He has had some Experience in Business & possesses I think in an high Degree some of the essential Qualifications in a Person who should be entrusted with any Share in the Business which I have agreed to undertake.
            Your Favor from Monticello was long on its way it was marked at Milton 15th. May, & did not come readily from York. On this account I delayed my Acknowledgments till I supposed I might address them to you with certainty at Washington.
            
            Mrs. Page unites with me in returning our thanks to you for Your Favors, & in presenting our Respects & best Wishes
            I am my dear Sir your much obliged Friend & obedient Servant
            John Page
          